JUDGMENT

PER CURIAM.
This cause was considered on the record compiled before the National Labor Relations Board and was argued by counsel. It is
*4ORDERED AND ADJUDGED that the petition for review is denied, and the order of the National Labor Relations Board is enforced. The Board’s factual findings are supported by substantial evidence; its conclusions of law are not in error, and its distinction of Sterling Processing Corp., 291 NLRB 208 (1988), is reasonable.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.